Citation Nr: 0118113	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, lumbosacral spine, with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran has unverified active military service from June 
1977 to April 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Manchester, New Hampshire RO, which granted service 
connection for a low back disability, and assigned a 20 
percent rating, effective May 1, 1998.   

The Board notes that in a written statement received by the 
RO in May 2001, the veteran withdrew the issues of 
entitlement to a rating in excess of 10 percent for a left 
knee disability and entitlement to a rating in excess of 10 
percent for a right knee disability from appellate status.  
38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2. The veteran's degenerative disc disease of the lumbosacral 
spine, with osteoarthritis, is manifested by not more than 
moderate limitation of motion due to pain with muscle spasm 
on extreme forward bending.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's degenerative disc disease, lumbosacral spine, with 
osteoarthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5293, 5295 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim, and applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in light of the above-noted change in the 
law.  Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of this 
claim without first remanding the claims to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the March 
1999 Statement of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, to include pertinent medical treatment records; 
in fact, it appears that all evidence identified by the 
veteran as relative to this claim has been obtained and 
associated with the claims folders.  Moreover, the veteran 
has undergone three VA examinations in connection with his 
claim, and there is no indication that there is additional, 
existing evidence outstanding that is necessary for 
adjudication of either of the aforementioned issue on appeal.  
Hence, adjudication of this issue, without remand to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service medical records reflect that the veteran injured his 
back playing basketball in April 1988.  At the time of the 
injury, the veteran reported lower back pain with no muscle 
spasms and sciatica.  The examiner diagnosed the veteran with 
mild muscle strain and the veteran was given Naprosyn for 
pain.  The veteran was seen in February 1989 with complaints 
of intermittent back pain; diagnosis was mild chronic lumbar 
strain.  An October 1995 MRI revealed degeneration of the L5-
S1 disk with anterior and posterior bulge and posterior 
clumping of nerve roots.

In conjunction with this claim, the veteran was afforded a VA 
examination in July 1998.  The veteran complained of moderate 
lower back pain with weakness, stiffness, fatigue, and lack 
of endurance.  He experienced 30-minute flare-ups every day.  
These were caused by standing and walking and were alleviated 
upon rest.  The veteran stated that during a flare-up he 
would lose up to 40 percent function.  The physical 
examination revealed normal lordotic curve and slight spasm 
of the lumbodorsal muscles bilaterally.  Range of motion 
showed forward flexion forward to 95 degrees active and 
passive, with slight pain in the lumbosacral area.  Extension 
backward was 25 degrees active and passive, and lateral 
flexion to the right was 30 degrees active, 34 degrees 
passive with flexion to the left 28 degrees active and 30 
degrees passive.  Rotation to the right and to the left was 
35 degrees active and 35 degrees passive.  Goldthwaite's sign 
was negative right and left.  Ober's sign was negative right 
and left.  Ely's sign was positive on the left and negative 
on the right.  The veteran was able to walk on his tiptoes, 
his heels, and sides of his feet without problem.  He was 
able to do deep knee bends.  Straight-leg raising was 90 
degrees on the right and 90 degrees on the left.  There were 
no positive neurological findings.  The patella and ankle 
reflexes were equal bilaterally.  

In conclusion, the examiner reported a diagnosis of 
degenerative disc disease (DDD) lumbosacral spine L5-S1, 
symptomatic.  The examiner reported that the veteran had good 
range of motion, but pain in the lumbosacral area.  There was 
no weakness, fatigability, incoordination or instability.  
The findings were supported by objective evidence and were 
consistent with the history and pathology of the disability.  
He noted that the above could significantly limit functional 
ability during flare-ups or where the back is used repeatedly 
over a period of time.  Additional degree of motion lost 
would be 40 percent.

Subsequent to the examination report, the veteran was granted 
service connection for his low back disability, and assigned 
a 20 percent rating.  He maintains that his disability is 
more severe than reflected by the current rating.  

VA outpatient treatment records covering the period from 
January 1999, to April 2000, show that the veteran was 
evaluated in the emergency room (ER) several times for 
complaints of back pain and paresthesia down the front of 
both legs.  The diagnoses reflected findings of degenerative 
disease without evidence of neurological involvement.  

The January 1999 VA evaluation reflected point tenderness to 
the L4-5 region, but no paraspinus tenderness.  There was 
pain on rotation of the torso, but straight leg raises were 
negative bilaterally and deep tendon reflexes were reported 
at 2+.  Muscle strength was 5/5 for all major muscle groups 
in the lower extremities.  Gait was normal.  The physician 
reported a diagnosis of low back pain, paresthesias, and 
occasional leg weakness bilaterally.  

An April 1999 evaluation reflected the veteran's complaints 
of significant morning stiffness and pain with prolonged 
standing.  The veteran also reported a feeling of his bones 
cracking with instant relief followed by an increase in pain 
and a decrease in range of motion.  Despite his symptoms, 
however, he was still able to continue working.  The 
assessment was lower back pain/left lumbar paraspinal muscle 
movement spasm.  There was no evidence of neurological 
deficit.

A May 1999 treatment record from the Manchester VAMC notes 
that the veteran was seen with complaints of lower back pain 
with radiation to the left lower extremity.  An MRI showed 
mild disc bulging with no disc herniation in L1-2; mild to 
moderate disc bulging with no consequential narrowing of the 
central canal in L2-3; mild diffuse disc bulging and mild 
narrowing of the canal causing slight narrowing of the 
lateral recess regions in L3-4; disc space was unremarkable 
with mild bilateral face and ligament hypertrophy, but no 
compromise of the canal in L4-5; and mild disc bulging, small 
relatively broad-based central disc herniation, mild facet 
and ligament hypertrophy, canal and both recesses not 
compromised, and minimal encroachment of inferior aspect of 
left neural foramen with right normal in L5-S1.  In 
conclusion, the MRI report stated that the veteran suffered 
from minimal DDD, mild degree of congenital spinal stenosis, 
slight lateral recess encroachment, and no significant neural 
compromise.  This was characterized as a minor abnormality.  
Furthermore, during this consultation, the examiner noted the 
veteran was under no apparent distress, his straight leg 
raises were negative bilaterally, he had a 60 percent flexion 
with side lateral bending and full forward bending to floor.

An August 1999 VA examination reflected the veteran's 
continued complaints of low back pain which frequently 
radiated down the back of both thighs, with some form of 
numbness also going down his leg.  The neurologic examination 
revealed tenderness over the L2 or L3 spinous process, with 
no sciatic notch tenderness.  Straight leg raises were 
negative to 90 degrees while seated and supine.  The veteran 
was able to forward flex to 90 degrees, but had some spasm 
upon straightening.  He lacked about 5 degrees of extension 
and had full lateral bending and rotation bilaterally.  His 
muscular bulk was symmetrically normal without atrophy or 
fasciculation.  Deep tendon reflexes were 1+ in all arm 
groups and at knees, 2+ at ankles.  Pin, touch, temperature, 
and vibration were normally perceived in both legs.  The 
examiner reported a diagnosis of chronic lumbar pain which 
appeared to be on a musculoskeletal basis.  There were no 
objective findings suggestive of a radiculopathy.  The 
examiner further noted that he was not certain of the reading 
of the posterior clumping or nerve roots on the 1995 MRI, as 
there was no historical process that would lead to something 
of this sort and it did not seem likely that there was low 
grade arachnoiditis.  Other than pain, there was some loss of 
lumbar mobility as indicated, though no objective 
neurological deficits were present.  

The general VA examination of August 1999, which accompanied 
the neurological examination reflected a very limited, 
restricted flexion forward.  A slight scoliosis was noted on 
standing, but there was quite limited motion to 50 degrees 
with forward flexion of the lumbar spine.  Extension was to 
35 degrees with lateral flexion to 30 degrees bilaterally, 
and rotation to 30 degrees on the right and 25 degrees on the 
left.  Muscle spasm in the back was palpable.  There was 
tenderness.  Tiptoe and heel walking were normal.  Straight 
leg raises on the right and left were normal.  The 
Goldthwaite sign was negative right and left; the Ober sign 
was negative on the right and positive on the left; and the 
Ely sign was negative on the right and positive on the left.  
There was a pelvic roll on full knee extension in the sitting 
position and decreased strength on left side to great toe 
test against resistance.  The examiner reported a diagnosis 
of chronic strain of the lumbar spine with minor hypertrophic 
changes.  He stated that of the findings were supported by 
objective evidence and consistent with the history and 
pathology of the disability.  He noted that certainly this 
disability of the lumbar spine could limit the veteran's 
functional ability although he did not see him during a flare 
up.  He indicated that the veteran would lose at least 25-30 
% more on his motion with a flare-up.

In April 2000, the veteran reported to a VA outpatient clinic 
for low back pain, occasionally radiating to the left leg and 
causing a tingling sensation.  He also reported that his pain 
got worse when walking slowly and that he had no problems 
with bowel or bladder function.  The veteran's lumbar spine 
showed full range of motion with no neurological defect.  X-
rays showed some early degenerative changes involving the 
entire lumbar spine, especially at L2-L3 with normal 
sacroiliac joints.  The presumptive diagnosis was reported to 
be congenital lumbar spine stenosis.  The veteran was started 
on physical therapy and given a lumbosacral corset.

In September 2000, the veteran underwent a VA neurological 
disorders examination.  The veteran described his pain as 
gradually increasing through the years as a throbbing 
discomfort in the middle of his lower back and off toward the 
right near his hip.  The veteran reported a shooting 
discomfort radiating down the back of both legs, but 
primarily the right leg, and described it more as a tingling 
sensation than significant pain.  Leaning to the left 
worsened the pain in the right side; however, leaning toward 
the right side did not cause pain.  He complained that the 
pain worsened upon standing for 10-15 minutes or if he walked 
slowly.  He also felt pain in the middle of his back spread 
out toward his hips if he stood for too long.  Bending 
forward helped relieve some pain.  He had no difficulty 
walking and no bowel or bladder dysfunction.  He experienced 
no weakness and if he lifted heavy items, he wore his back 
brace to prevent additional discomfort.

Upon examination, the examiner found the veteran's straight 
leg raises were negative at 90 degrees bilaterally.  He had 
good forward flexion of the hips.  There was no vertebral 
tenderness over the lumbosacral spine and no sciatic notch 
tenderness.  Motor examination showed no drift and normal 
strength to confrontation testing throughout.  There was no 
sign of atrophy in the legs.  The veteran's gait was normal, 
including walking on heels and toes; he tandem walked well.  
Sensation was intact to modalities.  Romberg sign was absent.  
Reflexes were 2+ and symmetric throughout.  Plantar responses 
were flexor.  The examiner reported that the veteran's 
neurological examination was normal.  There was no sign of a 
lumbar radiculopathy to account for some of the painful 
paresthesias he reported in the right leg, and by MRI there 
was no evidence of nerve root compression.  The examiner 
noted that it was not likely that EMG and nerve conduction 
studies would be helpful.  He also noted that the veteran had 
mild spinal stenosis, by MRI report from May 1999, with no 
neural foraminal encroachment.  He concluded that there was 
no evidence of any specific neurological dysfunction on the 
veteran's examination. 

The veteran is currently assigned a 20 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5293-
5295, which refers to degenerative arthritis, intervertebral 
disc syndrome, and lumbosacral strain.  As he is appealing 
from an initial grant of service connection and originally 
assigned evaluation, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).   

According to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriative diagnostic codes 
for the specific joint or joints involved, in this case the 
lumbosacral spine.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Diagnostic Code 5003.  Under Diagnostic Code 5292, which 
applies in the instant case, a 20 percent rating is warranted 
when there is moderate limitation of lumbar spine motion, and 
a maximum 40 percent rating is warranted when there is severe 
limitation of lumbar spine motion.  

As is apparent from the record, while the veteran did 
demonstrate limitation of forward flexion to 50 degrees 
during one portion of an August 1999 VA examination report, 
the neurologic portion of the same examination showed forward 
flexion to 90 degrees with the only limitation being a lack 
of 5 degrees of extension.  Moreover, the remaining VA 
outpatient records and VA examination reports show that the 
limitation of motion of the veteran's lumbar spine is at most 
mild to moderate as demonstrated by nearly full range of 
motion.  The medical evidence does not demonstrate in any 
instance more than moderate limitation of motion of the 
veteran's spine.  Thus, a rating in excess of 40 percent 
under this particular diagnostic code is not warranted at any 
time since the initial award of service connection.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Also for consideration are the diagnostic codes applicable to 
intervertebral disc syndrome and lumbosacral strain.  Under 
Diagnostic Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent rating for severe recurring attacks, 
with intermittent relief, and a 60 percent rating is 
warranted when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

In reviewing the file in its entirety with regard to disc 
disease, the Board finds that the medical evidence of record 
shows no more than moderate symptomatology associated with 
the veteran's disc disease.  While he reports recurring pain 
in his low back and legs, with paresthesia, the neurological 
evaluations of July 1998, August 1999, and September 2000, 
have all been normal without evidence of radiculopathy or 
neurological involvement.  Indeed, his disc disease has been 
reported to be mild, and the medical evidence reflects that 
the veteran's disability is primarily related to limitation 
of motion due to pain, which has been considered in the 
currently assigned rating.  Accordingly, a disability rating 
in excess of 20 percent for intervertebral disc disease is 
not warranted at any time since the initial award of service 
connection.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In evaluating the veteran's low back disability under 
Diagnostic Code 5295, which refers to lumbosacral strain, the 
Board notes that a 20 percent rating is indicative of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The next higher 
rating of 40 percent is warranted for severe disability with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Again, the medical evidence of record, as a whole, shows no 
indication of severe disability of the veteran's lumbar spine 
due to lumbosacral strain.  The Goldthwaite's signs have been 
negative throughout, and there is no medical evidence of 
listing or marked limitation of forward bending or loss of 
lateral spine motion.  While there was a finding of 
limitation of forward flexion to 50 degrees in August 1999, 
as previously noted, there was likewise previous and 
contemporaneous findings of forward flexion to 90 degrees.  
In addition, the osteoarthritic changes of the veteran's 
spine have been described as minimal, and there has been no 
finding of narrowing of joint space or listing of the spine 
in any direction.  Thus, the preponderance of the evidence is 
against a rating in excess of 20 percent for lumbosacral 
strain at any time since the initial award of service 
connection.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's lumbosacral spine disability must also be 
considered under the provisions of 38 C.F.R. §§ 4.40 and 
4.59, for functional loss due to pain and for functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  In this regard, 
the Board notes that while VA examination reports of July 
1998 and August 1999 noted that the veteran's disability 
would increase during flare-ups, there is no medical evidence 
to document such occurrences that would warrant a rating in 
excess of 20 percent.  With regard to complaints of painful 
motion, any functional impairment due to pain is contemplated 
by the current evaluation.  In the July 1998 VA examination, 
the veteran states that his pain was moderate in degree, but 
the examiner also reported that his range of motion was good.  
Likewise, in the April 1999 VA examination, the veteran 
reported pain upon trunk flexion, however, the examiner noted 
that there was only "some limitation."  Furthermore, in the 
August 1999 VA examination, the veteran reported pain when 
bending, lifting, or doing nothing at all, however, his 
forward flexion was 90 degrees and he had full lateral 
bending and rotation on both sides reporting that most of his 
loss of function was in the morning.  The examiner's 
impression was that the veteran has "some loss of lumbar 
mobility."  The veteran was also found to have normal 
forward flexion, extension, and lateral bending, as well as 
bilateral straight leg raises to 90 degrees without pain, 
during the April 2000 VA outpatient visit.  Therefore, the 
Board concludes that the evidence of record does not support 
a finding of increased functional impairment due to pain 
other than that contemplated by the current rating.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 20 percent for 
the veteran's low back disability, at any time since the 
initial award of service connection.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   


ORDER


Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, lumbosacral spine, with 
osteoarthritis, is denied. 



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals



 

